Name: Council Regulation (EEC) No 1120/89 of 27 April 1989 fixing, for the 1989/90 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118 / 14 Official Journal of the European Communities 29 . 4 . 89 COUNCIL REGULATION (EEC) No 1120/89 of 27 April 1989 fixing, for the 1989/90 marketing year, certain prices and other amounts applicable in the fruit and vegetables sector  for table grapes , from 1 May to 30 April ,  for apples , from 1 July to 30 June ,  for mandarins , satsumas and Clementines , from 1 October to 15 May,  for oranges , from 1 October to 15 July ,  for aubergines , from 1 January to 31 December,  for apricots , from 1 May to 31 August ; Whereas , however , pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035 /72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas , when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to assure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Regulation (EEC) No 1035 /72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ^ 1 ), as last amended by Regulation (EEC) No 1 ! 19 / 89 ( 2 ), and in particular Article 16 ( 1 ) thereof, Having regard to Regulation (EEC) No 2511 /69 of the Council of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regulation (EEC) No 3223 / 88 ( 4 ), and in particular Article 7 (2 ) thereof, Having regard to the proposal from the Commission ( 5 ), Having regard to the opinion of the European Parliament ( 6 ), Having regard to the opinion of the Economic and Social Committee ( 7 ), Whereas , pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035 /72 , a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation; whereas , in accordance with Article 1 ( 3 ) of the above Regulation , the marketing years for the products in question are as follows :  for cauliflowers , from 1 May to 30 April ,  for tomatoes , from 1 January to 31 December  for peaches and nectarines , from 1 May to 31 October  for lemons, from 1 June to 31 May,  for pears , from 1 June to 31 May , Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three precedingyears on the most representative producer markets within the Community for a product with defined commercial characteristics, such as a variety or type , quality class , size and packaging; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 (3 ) of Regulation (EEC) No 1035 /72 ; Whereas as far as oranges and mandarins are concerned the abovementioned requirements , together with the need to accord better utilization of the fruit that finds no outlet on the market for fresh products , justify a reduction in prices; Whereas the Kingdom of Spain , during the first phase , and the Portuguese Republic, during the first stage , are authorized to maintain , with respect to fruit and vegetables , the national arrangements previously in force for the organization of their domestic agricultural markets , subject to the conditions laid down in Articles 133 to 135 and 262 to 265 , respectively, of the Act ofAccession ; whereas the prices and amounts fixed by this Regulation are therefore applicable only in the Community of Ten; ( ») OJ No L 118 , 20. 5 . 1972 , p. 1 . ( a ) See page 12 of this Official Journal . ( 3 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . ( «) OJ No L 288 , 21 . 10 . 1988 , p. 5 . ( s ) OJ No C 82 , 3 . 4 . 1989 , p. 52 . (*) Opinion delivered on 13 April 1989 (not yet published in the Official Journal). ( 7 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ). 29 . 4 . 89 Official Journal of the European Communities No L 118 / 15 which they apply and the standard qualities to which they relate shall be as set out- in Annex I. Whereas pursuant to Article 148 ( 1 ) of the Act of Accession , prices applicable in Spain from 1 January 1990 to the end of the 1989 /90 marketing year will be fixed using the rules laid down in Article 16 of Regulation (EEC) No 1035 /72; Whereas the amount of the financial compensation for oranges and mandarins must be fixed in accordance with the criteria laid down in Article 7 (2 ) of Regulation (EEC) No 2511 /69 , Article 2 For the 1989 / 90 marketing year, the financial compensation for oranges and mandarins shall be as set out in Annex II . HAS ADOPTED THIS REGULATION: Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 For the 1989 / 90 marketing year , the basic prices and the buying-in prices for fruit and vegetables , the periods during This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 27 April 1989 . For the Council The President J. BARRIONUEVO PENA No L 118 / 16 Official Journal of the European Communities 29 . 4 . 89 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 1 May 1989 to 30 April 1990 (ECU/100 kg net) Basic price Buying-in price May 30,96 13,47 June 24,97 10,82 July 22,18 9,55 August 22,18 9,55 September 23,95 10,19 October 24,84 10,56 November 29,87 12,92 December 29,87 12,92 January 29,87 12,92 February 27,87 12,02 March 29,31 12,56 April 29,67 12,92 These prices refer to packed 'trimmed' cauliflowers of Quality Class I. TOMATOES For the period from 11 June to 30 November 1989 (ECU/100 kg net) Basic price Buying-in price June ( from 11 to 20 ) ( from 21 to 30 ) 28,45 25,91 10,82 10,06 July 23,38 8,68 August 20,97 7,79 September 22,24 8,29 October 23,57 8,69 November 28,32 11,34 These prices refer to packed 'round' and 'ribbed' tomatoes of Quality Class I , size 47/ 67 mm. AUBERGINES For the period from 1 July to 31 October 1989 (ECU/100 kg net) Basic price Buying-in price July to October 17,77 7,12 These prices refer to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm. 29 . 4 . 89 Official Journal of the European Communities No L 118 / 17 PEACHES For the period from 1 June to 30 September 1989 (ECU/100 kg net) Basic price Buying-in price June 45,38 25,21 July to September 42,99 24,08 These prices refer to packed peaches of the Amsden , Cardinal , Charles Ingouf, Dixired , Jeronimo, J. H. Hale , Merril Gemfree , Michelini , Red Haven, San Lorenzo , Springcrest and Springtime varieties of Quality Class I , size 61 / 67 mm. NECTARINES For the period from 1 June to 31 August 1989 (ECU/100 kg net) Basic price Buying-in price June 59,17 28,40 July and August 54,79 26,30 These prices refer to packed nectarines of the Armking, Crimsongold , Early Sun Grand , Fantasia , Independence, May Grand , Nectared , Snow Queen and Stark Red Gold varieties of Quality I , size 61 / 67 mm . APRICOTS For the period from 1 June to 31 July 1989 (ECU/100 kg net) Basic price Buying-in price June and July 41,75 23,78 These prices refer to packed products of Quality Class I of a size over 30 mm. LEMONS For the period from 1 June 1989 to 31 May 1990 (ECU/100 kg net) Basic price Buying-m price June July August September October November December January February March April May 43.72 44.73 44,30 39,92 37,75 36.74 36.11 37.12 35,86 37,25 38,90 39,78 25,69 26,32 26,19 24,79 24,54 21,49 21,24 21,75 21 *12 21.75 22.76 23,27 These prices refer to packed lemons of Quality Class I , size 53 /62 mm. No L 118 / 18 Official Journal of the European Communities 29 . 4 . 89 PEARS (other than perry pears) For the period from 1 July 1989 to 30 April 1990 (ECU/100 kg net) Basic price Buying-in price July 28,67 14,75 August 26,77 14,36 September 25,62 13,74 October 26,64 13,74 November 27,03 13,99 December 27,40 14,36 January to April 27,65 14,62 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy, Bon Chretien Williams , Conference , Coscia (Ercolini ), Crystallis (BeurrÃ © Napoleon , Blanquilla , Tsakonika) and Dr Jules Guyot (Limonera ), varieties , Quality Class I , size 60 mm or more ,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety , Quality Class I , size 70 mm or more . TABLE GRAPES For the period from 1 August to 20 November 1989 (ECU/100 kg net) | Basic price Buying-in price August 36,31 23,35 Setember , October and November (1 to 20) 32,51 19,92 These prices refer to packed table grapes of the Regina dei Vigneti , Soultanine , Regina (Mennavacca bianca , Rosaki , Dattier deBeyrouth), Italia , Soultanine , Regina (Mennavacca bianca , Rosaki , Dattier de Beyrouth), Italia , Aledo and Ohanes (Almeria), varieties , Quality Class I. APPLES (other than cider apples) For the period from 1 August 1989 to 31 May 1990 (ECU/100 kg net) Basic price Buying-in price August 26,51 13,51 September 26,51 13,51 October 26,51 13,63 November 27,22 14,06 December 29,61 15,17 January to May 32,01 16,27 These prices refer to the following packed products:  apples of the Reine des reinettes and Verde DoncellÃ varieties . Quality Class I , size 65 mm or more,  apples of the Delicious Pilafa , Golden Delicius , James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties , Quality Class I , size 70 mm or more. 29 . 4 . 89 Official Journal of the European Communities No L 118 / 19 MANDARINS For the period from 16 November 1989 to 28 February 1990 (ECU/100 kg net) Basic price Buying-in price 16 to 30 November 39,93 25,53 December 39,55 25,02 January 39,05 24,26 February 37,39 27,75 These prices refer to packed mandarins of Quality Class I , size 54/ 69 mm . SATSUMAS For the period from 16 October 1989 to 15 January 1990 (ECU/100 kg net) Basic price Buying-in price 16 to 31 October 29,61 14,12 November 26,37 11,88 December 28,53 12,85 1 to 15 January 27,45 12,49 These prices refer to packed satsumas Unshiu (owari ) of Quality Class I , size 54 /69 mm . CLEMENTINES For the period from 1 December 1989 to 15 February 1990 (ECU/100 kg net) Basic price Buying-in price December 34,96 19,23 January 32,77 18,02 1 to 1 5 February 37,53 18,77 These prices refer to packed Clementines (Citrus reticulata Blanco) of Quality Class I , size 43 / 60 mm. SWEET ORANGES For the period from 1 December 1989 to 31 May 1990 (ECU/100 kg net) BASIC price Buying-in price December 37,20 23,51 January 33,65 21,74 February 34,27 22,25 March 36,18 22,50 April and May 36,81 22,75 These prices refer to packed oranges of the Moro, Navel , Navellina , Salustiana , Salustiana , Sanguinello and Valencia late, varieties of Quality Class I , size 67 / 80 mm. NB: The prices given in this Annex do not include the cost of the packaging in which the product is presented . No L 118 / 20 Official Journal of the European Communities 29 . 4 . 89 ANNEX II AMOUNT OF FINANCIAL COMPENSATION for the 1989/90 marketing year ECU 15,38 per 100 kilograms net for oranges of the Moro, Tarocco , Ovale Calabrese , Belladonna, Navel and Valencia late varieties : ECU 13,20 per 100 kilograms net for oranges of the Sanguinello variety; ECU 8,69 per 100 kilograms net for oranges of the Sanguigno and Biondo comune varieties ; ECU 12,95 per 100 kilograms net for mandarins . NB: Financial compensation is granted only for products of Quality Classes Extra and I.